[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT ON COUNTERCLAIM TO SETTLE TITLE TO REAL PROPERTY
This counterclaim filed by Barberino Realty  Development Corporation, claiming a judgment determining the rights of Barberino Realty  Development Corporation and Thomas Joseph Walczyk in and to that real property described in a warranty deed CT Page 3127 from June C. Morrissey and Virginia C. Burke to Barberino Realty Development Corp. dated September 18, 1973 and recorded November 28, 1973 in Volume 228 at Page 310 of the Farmington Land Records, which deed is Exhibit H in the above entitled action, and which property is more particularly described as follows:
    All that real property designated as "easement parcel A", "Easement Parcel B", "Easement Parcel C", and "Easement Parcel D" on a certain map entitled "MAP OF LAND OWNED BY BARBERINO REALTY  DEVELOPMENT CORP., TUNXIS STREET AND MAIN STREET, FARMINGTON, CONN. SCALE 1" = 80', MAY, 1975, REVISED NOV., 1990" prepared by Nascembeni and Jahne Surveyors, P.C. (which map is Exhibit I in this action)
came to this court on February 7, 1995 and thence to later dates when the parties appeared and were fully heard.
The court finds the allegations of the counterclaim as amended are true and that Barberino Realty  Development Corporation is the rightful owner of all right, title and interest to the property described herein to the exclusion of any claim or defense asserted by Thomas Joseph Walczyk, which claims and defenses the court finds were not established in accordance with law.
WHEREUPON, it is adjudged that the title to the real property described herein be and the same is hereby quieted and settled in Barberino Realty  Development Corporation as against Thomas Joseph Walczyk, and that Thomas Joseph Walczyk has no estate, interest in or encumbrance of said real property or any part thereof.
CHRISTINE E. KELLER JUDGE, SUPERIOR COURT